DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 12-16 need commas or other grammatical correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (US 2019/0116717 A1), hereinafter Pauli, in view of Hacquard (EP 2,253,186).
Regarding claim 1, Pauli teaches an agricultural implement (3) comprising:
an elongated main chassis member (31);
ground engaging wheels (35) for supporting the main chassis member on the ground; and
front and rear sets of arms (32a-32d) carried from the elongated main chassis member, each set comprising an arm to each side of the main chassis member, each arm comprising at least one working implement (33a-33d) and each arm pivotably connected to the main chassis member and adapted to move between a working position and a headland position ([Abstract] 
Pauli does not teach the arms having a transport position or an actuator to displace the working implement away from the chassis when moving from the working to headland position.
Hacquard teaches each arm is adapted to move between a working position, a headland position, and a transport position (see Figs. 2-4, respectively), and 
 when moving from the working position to the headland position an actuator is operated to displace the rear working implement along its arm, such that when in the headland position the rear working implement of at least one of the pairs of arms is displaced laterally away from the main chassis member (Fig. 3 and [0021] teach a hydraulic cylinder 28 actuates to longitudinally displace the working implement 12 during the transition from working position to headland position).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a transport position and an actuator to displace the working implement away from the chassis as taught by Hacquard to the agricultural implement of Pauli as implements having a transport position is old and well-known, and moving the implements away allows them to pass safely over swaths.

Regarding claim 2, Pauli of the combination as set forth above teaches wherein each of the at least one working implements comprises a rotor (Fig. 1B shows working implements have rotors).
Regarding claim 3, Pauli of the combination as set forth above teaches wherein each of the rotors comprises a hub with tines (Fig. 1B shows rotors have a hub with tines).
Regarding claim 4, Pauli of the combination as set forth above teaches a control system (22) configured to detect when the headland position is required and, in response, commences a headland manoeuvre comprising:
raising each arm to the headland position (Fig. 2 shows step 113 where the implements are raised in response to detecting the headland area).
Hacquard teaches a control system operating the actuator to displace the rear working implement of each arm laterally away from the main chassis member and raising each arm to the headland position (Fig. 5 shows control system 30 actuating cylinders 20 and 21 to raise each arm and cylinders 27 and 28 to laterally displace the working implements).
Regarding claim 5, Pauli of the combination as set forth above teaches wherein the control system is further configured to detect when the headland position is no longer required and, in response, returns each arm to the working position (Fig. 2 and [0058] teaches that the arms are automatically lowered in step 114 when headland position not needed).
Regarding claim 6, Hacquard of the combination as set forth above teaches wherein the control system is configured, on commencement of the headland manoeuvre, to move the, or each rear working implement to a predetermined lateral position away from the main chassis member (Fig. 3 and [0022] teach the control system extending the slider 25 of the rear implement to the outer part 26 when performing the headland maneuver).
Regarding claim 8, Pauli of the combination as set forth above teaches wherein the agricultural implement further comprises a position determination system coupled with the control system, by which the control system identifies the commencement of the headland manoeuvre (Fig. 2 and [0057] teaches a navigation system 21 records position data and determines the headland area in steps 111 and 112).
Regarding claim 9, Pauli of the combination as set forth above teaches wherein the agricultural implement comprises a rake or a tedder (Fig. 1B shows rakes 33a-d).
Regarding claim 11, Pauli of the combination as set forth above teaches a towing vehicle (2), wherein the control system receives an indication of the commencement of the headland manoeuvre from the towing vehicle (Fig. 1A shows navigation system 21 in towing vehicle 2 and Fig. 2 shows that data from the navigation system triggers the headland maneuver).
Regarding claim 12, the combination of Pauli in view of Hacquard does not teach wherein the indication is communicated by an ISOBUS or CANBUS connection.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to include this type of connection since it is well-known in the art for communications of agricultural controllers.

Regarding claim 13, Pauli teaches a method of operating an agricultural implement according to claim 1 (shown in Fig. 2), comprising:
detecting when the agricultural implement commences a headland manoeuvre; and
in response, raising at least one of the arms having a rear working implement (Fig. 2 shows step 113 where the implements are raised in response to detecting the headland area).
 Hacquard teaches moving the working implement carried thereby along the arm away from the main chassis member (Fig. 3 and [0021] teach a hydraulic cylinder 28 actuates to longitudinally displace the working implement 12 away from the chassis).
It would have been obvious to one of ordinary skill in the art before the effective filing date to displace the working implement away from the chassis as taught by Hacquard to the method of Pauli as moving the implements away allows them to pass safely over swaths.
Regarding claim 14, Pauli of the combination as set forth above teaches wherein on completion of the headland manoeuvre, returning the at least one of the arms and the working implement carried thereby to the positions occupied relative to the main chassis member at the 
Regarding claim 15, Pauli of the combination as set forth above teaches on detection of the commencement of the headland manoeuvre, raising each of the arms having a rear working implement (Fig. 2 shows step 113 where the implements are raised in response to detecting the headland area).
Hacquard of the combination set forth above teaches displacing each rear working implement laterally away from the main chassis member (Fig. 3 shows hydraulic cylinder 28 displacing implement 12 away from the chassis).
Regarding claim 16, Hacquard of the combination as set forth above teaches on detection of the commencement of the headland manoeuvre, displacing each rear working implement laterally away from the main chassis member to a predetermined position (Fig. 3 and [0022] teach the control system extending the slider 25 of the rear implement to the outer part 26 when performing the headland maneuver). 

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (US 2019/0116717 A1), hereinafter Pauli, in view of Hacquard (EP 2,253,186), further in view of Schott et al. (US 2014/0373496 A1), hereinafter Schott.
Regarding claim 7, the combination does not teach the predetermined lateral position being user-adjustable.
Schott teaches wherein the predetermined lateral position is adjustable by a user ([0010] teaches an adjustment means for the user to adjust the control setpoint, which requires a different lateral position for a given arm inclination).
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the predetermined lateral position adjustable by a user as taught by Schott to the 
Regarding claim 17, the combination does not teach determining the windrow height and adjusting the displacement of the implement based on the height.
Schott teaches determining a height of material previously processed by the agricultural implement and automatically adjusting the displacement of each rear working implement laterally away from the main chassis member based upon the determined height of the previously processed material ([0008] teaches that the control setpoint is defined to always pass over the windrows, and [0030] teaches that increasing the distance of the working implement will adjust the arm inclination to reach the defined setpoint).
t would have been obvious to one of ordinary skill in the art before the effective filing date to include determining the windrow height and adjust the displacement of the implement of Schott’s invention to the agricultural implement of Pauli in view of Schott in order to prevent contact with the windrows without excessively raising the implement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (US 2019/0116717 A1), hereinafter Pauli, in view of Hacquard (EP 2,253,186), further in view of Schott et al. (US 2014/0373496 A1), hereinafter Schott.
Regarding claim 10, the combination does not teach sensors to determine the swathe height and adjusting the working implement based on the height.
Schott teaches a towing vehicle (5) wherein the control system is configured to adjust the extent of movement of the rear working implement along each arm away from the main chassis member during the headland manoeuvre, based on the swathe height ([0010] adjustment means adjust control setpoint which controls the height of the implement to not impact the swathe).

It would have been obvious to one of ordinary skill in the art before the effective filing date to include  of Schott’s invention to the agricultural implement of Pauli and Hacquard in order to ensure the working implement passes safely over the swathe.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the swathe height sensors of Chaney’s invention to the agricultural implement of Pauli and Hacquard in order to accurately detect the conditions to optimize performance and reduce operator burden.

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of Pauli in view of Schott does not teach changing the separation of the work tool from the chassis during lifting of the arm from the working position to the headland position. Examiner agrees that the combination does not teach extending the work tool away from the chassis during lifting from the working position to the headland position. The new Hacquard reference (EP 2,253,186) teaches extending the working implement away from the main chassis by an actuator as the working implement is raised from the working position to the headland position. Thus, Hacquard reads on claim 1, rendering the claim unpatentable.
	Because this limitation is newly added to claim 1, examiner can add the Hacquard reference to the combination while making the rejection final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        








/ADAM J BEHRENS/Primary Examiner, Art Unit 3671